UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) January 1, 2009 Merrill Lynch Mortgage Trust2008-C1 (Exact Name of the Issuing Entity) Merrill Lynch Mortgage Investors, Inc. (Exact Name of Registrant as Specified in Its Charter) Bank of America, National Association, Dexia Real Estate Capital Markets, Merrill Lynch Mortgage Lending, Inc., PNC Bank, National Association, General Electric Capital Corporation and Capmark Finance Inc. (Exact Name of Sponsor as Specified in Its Charter) Delaware 333-142235-06 13-3416059 (State of Other Jurisdiction of Incorporation) (Commission File Numbers) (IRS Employer Identification No. of Registrant) 4 World Financial Center, 16th Floor 250 Vesey Street, New York, New York 10080 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code, is(212) 449-1000 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01Other Events. On January 1, 2009, pursuant to the terms and conditions of the Agreement and Plan of Merger, dated
